Citation Nr: 1634297	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1985 to October 1988.  He also had various periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

With regard to the characterization of the instant claim, the Board notes that the RO denied service connection for a left knee disability in a September 1994 rating decision, which was not appealed.  However, in May 2009, the RO received the Veteran's service department records that had not been associated with his claims file when VA first decided the claim.  Under these circumstances, the September 1994 rating decision is not final and the Board need not consider whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c).  

In March 2014, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

While the presumption of soundness under 38 U.S.C.A. § 1111 does apply to a Veteran who achieved "veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.   Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

The Veteran contends that his left knee disability is due to an injury during his active duty period of service while participating in a training exercise.  See March 2009 statement from the Veteran.  Alternatively, the Veteran has claimed that he has incurred a left knee disability and disease during his service in the Reserves.  See March 2009 statement from the Veteran.  

The Veteran's active duty service treatment records are negative as to complaints, treatments, and diagnoses referable to a left knee disability.  

A Reserves treatment record dated October 15, 1990 notes the Veteran's complaint of left knee pain.  An October 19, 1990 Reserves treatment record again notes the Veteran's complaint of knee pain, noting the Veteran's report that the knee pain had been ongoing for three weeks at the time.  An October 30, 1990 Physical Profile lists "tumor on left leg" as the Veteran's medical condition at the time.  The Veteran's Army Reserve Statement of Retirement Points Record documents that the Veteran served in the Army Reserves at the time of the noted Reserves treatment records, specifically, from October 18, 1989 through October 17, 1990, and from October 18, 1990 through October 17, 1991.  However, the Veteran's duty status (i.e. ACDUTRA or INACDUTRA) during these pertinent periods of Reserves service is unclear.  

Post service treatment records reveal that the Veteran underwent a biopsy as to the left proximal tibia in February 2009.  See February 2009 VA treatment note.  A post-operative assessment of status post biopsy of left proximal tibia lesion, found to be benign, and left lateral leg numbness, were provided.  See February 2009 VA treatment record.  Subsequent VA treatment notes reflect the Veteran's complaints of left leg numbness and pain.  See March 2009 VA treatment note; June 2009 VA treatment note; June 2011 VA treatment note.     

With respect to the noted treatment records dated October 15, 1990, October 19, 1990, and October 30, 1990, the information of record does not indicate whether the Veteran was on ACDUTRA or INACDUTRA status at the time of these treatments.  This issue should be clarified in order to determine whether medical opinion and examination are necessary regarding any potential residuals from this injury.

Thereafter, as there is no medical opinion currently of record addressing the Veteran's contention that his left knee disability was incurred or aggravated in the line of duty during the period of ACDUTRA/INACDUTRA, the AOJ should arrange to obtain a new VA examination addressing all applicable theories of entitlement.   

The Board notes that the Veteran's separation examination record pertinent to his active duty service is not associated with the claims file.  Given the need to remand for clarification as to the Veteran's Reserves duty status and a VA examination, the AOJ should make an additional attempt to obtain the Veteran's separation examination report, and if it is not available, should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to verify whether the Veteran was on ACDUTRA/INACDUTRA status on October 15, 1990, October 19, 1990, and October 26, 1990.  Thereafter, clarify whether the Veteran served on ACDUTRA or INACDUTRA on those dates. 

2. Make an attempt to obtain any outstanding service treatment records, specifically the Veteran's separation examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner is asked to provide an opinion as to the following questions: 

(A)  Identify all left knee disabilities found to be present since the date of the claim (i.e. April 1994).  

(B)  If and only if the Veteran is deemed to have been on ACDUTRA or INACDUTRA status on October 15, 1990, October 19, 1990, or October 26, 1990, whether it is at least as likely as not that any currently diagnosed left knee disability had been caused or aggravated beyond the normal progression of the left knee disorder as a result of the disease/injury on October 15, 1990, October 19, 1990, or October 26, 1990.  

(C) For each currently diagnosed left knee disorder, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to his active duty period of service.  In this regard, the examiner is notified that the Veteran is competent to report as to the onset and continuity of symptomatology as to the claimed left knee disability.  

The rationale for all opinions offered should be provided

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




